 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY PAUL MAXWELL,                             No. 2:15-CV-0015-JAM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    RYON MITCHELL, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On September 14, 2018, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. No objections to the findings and recommendations

23   have been filed.

24                  The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                        1
 1                  Accordingly, IT IS HEREBY ORDERED that:
 2                  1.     The findings and recommendations filed September 14, 2018, are adopted
 3   in full; and
 4                  2.     Greeson, County of Butte, and the Butte County Superior Court are
 5   dismissed as defendants to this action.
 6
     DATED: November 29, 2018
 7
                                                /s/ John A. Mendez____________            _____
 8

 9                                              UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
